

Exhibit 10.3


 
AGREEMENT
 
DATE :- The 13th day of May 2005.
 
PARTIES :-
 
A)
Chuangrun Media Limited, a corporation incorporated in Hong Kong and having its
registered office at Room 1403, 14/F, SUP Tower, 75-83 King’s Road, North Point,
Hong Kong (hereinafter referred to as ‘Chuangrun’) represented by its authorized
representative Mr. Cai Han-Xiong and

 
B)
Actionview Far East Limited, a corporation incorporated in Hong Kong and having
its registered office/principal place of business at 12/F, Chuang’s City Tower
No. 35-39 Morrison Hill Road, Wanchai, Hong Kong (hereinafter referred to as
‘Actionview’) represented by its legal representative Mr. Justin Kwei.

 


 
WHEREAS:
 
1.
ActionView International, Inc. of Canada has developed and owns a proprietary
backlit scrolling billboard advertising system (defined in Clause 1 and
hereinafter referred to as the Display System).

 
2.
ActionView International, Inc. is a shareholder of Actionview and has duly
licensed Actionview to market and distribute the Display System and to grant
sub-licenses of the Display System and the Proprietary Rights (as defined
hereunder) to third parties in Asia.

 
3.
Actionview and Chuangrun have agreed to co-operate in providing advertising
service to customers in Guangzhou, PRC using the Display System.

 


 
 

--------------------------------------------------------------------------------

 
 
IT IS HEREBY MUTUALLY AGREED as follows:
 
1
DEFINITIONS AND INTERPRETATION

 

 
1.1
For the purpose of this agreement, the following expressions shall bear the
respective meaning set forth below.

 
Business: the business of advertising by means of the Display System.
 
Display Unit: means a unit of the Display System deployed in the Business of
either 1m. x 1.5 m. or 1.2 m. x 1.8 m. or 1.5 m. x 4.0 m or 1m. x 1.5m.
(double-sided) or such other dimensions as the parties may agree from time to
time.
 
Display System: means the Actionview backlit scrolling billboard including the
built-in controlling software.
 
Effective Date: as defined in Clause 6.
 
Force Majeure: means, in relation to either party, any circumstances beyond the
reasonable control of that party.
 
Hong Kong: the Hong Kong Special Administrative Region of the PRC
 
Manual: the operation manual produced by Actionview as amended from time to time
by Actionview in respect of the Display System
 
Patents: means all patents now or hereafter held (including but not limited to
patents now in the course of registration) by ActionView Inc. and/or Actionview
relating to the Display System or any part thereof.
 
Premises: the locations proposed to be used by Chuangrun for the installation of
Display Units
 
PRC: the People’s Republic of China
 
 
 

--------------------------------------------------------------------------------

 
Proprietary Rights: means the Patents, Trade Marks, Trade Names and the package
of industrial and intellectual property rights relating to all trade marks,
trade names, logos, insignia, models, designs, copyrights, know-how, drawings,
plans and/or patent in or in connection with the Display System and/or the
Manual licensed by ActionView International Inc. to Actionview.
 
Restricted Information: means any information which is disclosed by either party
to this agreement to the other pursuant to or in connection with this agreement
(whether orally or in writing, and whether or not such information is expressly
stated to be confidential or marked as such).
 
Revenue: means the gross turnover derived from the Business by Chuangrun whether
or not invoiced, less business tax, sales commissions and Premises rental fee.
 
Term: means the term of this agreement as defined in Clause 6 below.
 
Territory: means Guangzhou City Area of the PRC.
 
Trade Marks: means ‘ActionView’ or any other trade mark (whether registered or
not) which may now or hereafter be used by ActionView International Inc. and/or
Actionview in connection with the Display System.
 
Trade Names: means ‘ActionView’ or any other trade name (whether registered or
not) which may now or hereafter be used by ActionView International Inc. and/or
Actionview in connection with the Display System.
 

 
1.2
The headings in this agreement are for convenience only and shall not affect its
interpretation.

 


 
 

--------------------------------------------------------------------------------

 
2
RESPONSIBILITIES OF THE PARTIES

 

 
2.1
Chuangrun shall

 

 
2.1.1
procure Premises within the Guangzhou Metro System, the Guangzhou Airport at
Huadu, and such other locations within the City of Guangzhou, P.R.C. for
installation of Display Units;

 

 
2.1.2
enter into such lease, license or other agreement with such party as may be
necessary for the use of Premises;

 

 
2.1.3
install Display Units at the Premises and maintain the Display Units at all
times in good clean operational condition;

 

 
2.1.4
use its best endeavor to promote the Business;

 

 
2.1.5
enter into binding contracts with advertisers and/or other users of the Display
Units by itself or through its approved agents;

 

 
2.1.6
perform and observe all the terms and conditions contained in the aforesaid
lease, license or other agreement mentioned in Clause 2.1.2 and contracts
mentioned in 2.1.5;

 

 
2.1.7
be responsible for the collection of Revenue from advertisers and other users of
the Display Units.

 

 
2.2
Actionview shall

 

 
2.2.1
supply Display Units to Chuangrun and deliver the same to Chuangrun in Guangzhou
and provide technical support for installation;

 

 
2.2.2
supply spare parts for the Display Units;

 

 
2.2.3
provide product training and technical support;

 

 
2.2.4
be responsible for the costs of transporting Display Units to Premises within
the Territory.

 


 
 

--------------------------------------------------------------------------------

 
3
RIGHTS GRANTED TO CHUANGRUN

 

 
3.1
For the sole purpose of the operation of the Business from the Premises,
Actionview grants Chuangrun for the Term, the following rights:

 

 
3.1.1
the right and license to use the Proprietary Rights and the Display System;

 

 
3.1.2
the right to receive all Actionview's know-how, training and assistance as
indicated below;

 

 
3.2
Chuangrun shall use the rights granted under Clause 3.1 in accordance with the
terms and within the limits stated herein and shall perform each of its
obligations provided for herein.

 

 
3.3
Chuangrun shall not use the rights hereby granted for any purpose other than
operating of Business from the Premises or use them after the expiration or
termination of this agreement, howsoever caused.

 

 
3.4
The grant of all such rights to Chuangrun shall be conditional (and continue to
be conditional during the Term) upon Chuangrun observing in full its obligations
set forth in Clauses 3.2 and 3.3 above.

 


4
LEGAL STATUS OF THE PARTIES

 

 
4.1
Chuangrun shall conduct the Business as an independent business operator in its
own name and on its own account.

 

 
4.2
Chuangrun shall operate the Business in compliance with all applicable laws and
regulations and shall apply for, obtain and have renewed all permits,
authorizations and licenses required for the operation of the Business at its
own expense.

 
 
 
 

--------------------------------------------------------------------------------

 

 
4.3
Neither party is an employee, agent, sales representative, nor a partner of the
other. Neither party shall hold itself out as such or as having any power or
authority to enter into contracts in the name of the other, or to commit the
other in any way to any third parties or to incur any obligation on behalf of
the other.

 


5
RESTRAINTS ON CHUANGRUN

 

 
5.1
During the Term, Chuangrun shall not:

 

 
5.1.1
Install Display Units at any location other than the Premises without the prior
consent in writing of Actionview which consent shall not be unreasonably
withheld (provided that if Actionview is unable to supply the Display Units,
Chuangrun is entitled to co-operate with any third party);

 

 
5.1.2
use the Proprietary Rights otherwise than in relation to the operation of the
Business;

 

 
5.1.3
have the right to grant any further sub-license of the Proprietary Rights or
part thereof to any third party;

 

 
5.1.4
conduct the Business or any part thereof by or through any agent without the
prior written consent of Actionview, which consent shall not be unreasonably
withheld.


 
 
 

--------------------------------------------------------------------------------

 
6
TERM

 
Subject to the provisions of Clauses 16 and 17 below, this agreement shall come
into force on April 1, 2005 (hereinafter referred to as the Effective Date) and
continue in force until March 31, 2010.
 


7
OBLIGATIONS OF ACTIONVIEW

 

 
7.1
Prior to the execution of this agreement, Actionview has delivered to Chuangrun
those Display Units mentioned Schedule 1 to this agreement and Chuangrun hereby
acknowledges the receipt of the said units. Actionview shall deliver the number
of Display Units mentioned in Schedule 2 to this agreement in accordance within
the period mentioned therein. All Display Units shall remain the property of
Actionview during and after the Term.

 

 
7.2
Actionview shall provide Chuangrun from time to time with:

 

 
7.2.1
plans and specifications for the installation of Display Units at the Premises
insofar as not included in the Manual;

 

 
7.2.2
such general supervision of the preparation of the Premises for installation as
Actionview shall consider appropriate;

 

 
7.3
Before the execution of this agreement, Actionview has delivered a copy of the
Manual to Chuangrun on loan and Chuangrun hereby acknowledges receipt of the
Manual. Actionview shall be entitled to update the Manual from time to time
provided that Actionview shall forward to Chuangrun on loan full written
particulars of such updates.

 

 
7.4
Actionview shall be responsible for all maintenance and repairs of the display
units.

 

 
7.5
Actionview shall carry out the maintenance works with an average response time
of 4 hours.

 
 
 

--------------------------------------------------------------------------------

 


8
OBLIGATIONS OF CHUANGRUN

 

 
8.1
Chuangrun shall use its best endeavors to promote and expand the Business within
the Territory and collaborate with Actionview and protect its interests with the
diligence of a responsible businessperson.

 

 
8.2
Chuangrun shall conduct the Business in full compliance with all operational
systems, procedures, policies, methods and requirements prescribed in the Manual
as well as in any supplemental notices, revisions or amendments thereto.

 

 
8.3
Chuangrun acknowledges that the Manual and all such additional and supplemental
materials shall at all times remain the sole and exclusive property of
Actionview and the copyright therein shall at all times remain and/or vest in
Actionview.



 

 
8.4
Chuangrun shall hire a sufficient number of employees, suitably qualified to
operate the Business and to meet all likely demands of its customers.

 

 
8.5
Chuangrun shall keep true and complete documentation and accounting records
concerning the Business and Revenue including but not limited to

 

 
8.5.1
Contracts with advertisers and third parties for the use of the Display Units;
and

 

 
8.5.2
Invoices issued to such advertisers and third parties

 

 
8.5.3
All evidence of receipts of Revenue and payment of tax

 
and allow Actionview to inspect and take copy of such documentation and records
upon 48 hours prior notice
 
 
 

--------------------------------------------------------------------------------

 

 
8.6
Chuangrun shall establish a good system of financial control and take all
practicable steps to prevent late payment or default in payment of Revenue by
third parties.

 


9
IMPROVEMENTS MADE BY ACTIONVIEW

 

 
9.1
If Actionview makes any improvements to the Display System, it shall without
delay communicate the same to Chuangrun and Chuangrun shall without delay use
such improvements, free of all further royalties, charges or payment whatsoever,
at the time and in the manner specified by Actionview in writing.

 


10
IMPROVEMENTS MADE BY CHUANGRUN

 

 
10.1
Chuangrun shall notify Actionview any improvements which shall be made to the
Display System to be useful to the operation of the Business and shall grant
Actionview a permanent, royalty-free, exclusive and worldwide license with
respect to said improvements, including the right to sub-license.

 


11
REPRESENTATIONS BY ACTIONVIEW/OBLIGATIONS OF ACTIONVIEW

 

 
11.1
Actionview represents that:

 

 
11.1.1
it is duly licensed by ActionView International, Inc. to use the Proprietary
Rights, including the right to grant sub-licenses thereof to Chuangrun in the
manner set out in this agreement;

 

 
11.1.2
as far as Actionview is aware, the use by Chuangrun of the rights granted under
Clause 3 of this agreement does not infringe the rights of any third party
within the Territory;

 
 
 

--------------------------------------------------------------------------------

 

 
11.1.3
it is not aware, at the time of the execution of this agreement, of any action,
claim or proceedings brought or threatened in respect of any of the Proprietary
Rights.

 


12
REPRESENTATIONS BY CHUANGRUN/OBLIGATIONS OF CHUANGRUN

 

 
12.1
Chuangrun acknowledges that Actionview International, Inc. is the owner and
Actionview is the licensee of the Proprietary Rights and all proprietary rights
, title, and interest in the Display System and the goodwill associated
therewith and that such goodwill shall inure to and be at all times vested in
ActionView International, Inc. and Actionview exclusively.

 

 
12.2
Chuangrun shall use the Proprietary Rights only in the manner required or
authorized and permitted by Actionview and only in connection with the operation
of the Business.

 

 
12.3
Chuangrun shall not register or attempt to register any of the Trade Marks,
Trade Names, Patents or any other Proprietary Rights in Chuangrun's name or that
of any other person, firm, entity or corporation.

 

 
12.4
Chuangrun shall not, without Actionview's prior written consent, register any
company name or trade mark or make use of any business name incorporating any of
the Trade Names or Trade Marks or other Proprietary Rights or incorporating any
similar-sounding name which is confusingly similar to, or unfairly competing
with, any of the Trade Marks or Trade Names.

 

 
12.5
If Chuangrun becomes aware of any infringement or threatened infringement of any
of the Trade Marks, Trade Names or Patents or any other Proprietary Rights or
any act of unfair competition or any act likely to impair the goodwill or
reputation of/or associated with any of the Trade Marks or Trade Names or
Proprietary Rights, or of any claim asserted by a third party in respect of the
use of any of the aforesaid within the Territory, Chuangrun shall promptly give
Actionview full particulars of such circumstance.

 
 
 

--------------------------------------------------------------------------------

 

 
12.6
Actionview shall have the conduct of all proceedings relating to the Trade Marks
or Trade Names or Patents or any other Proprietary Rights and Actionview shall
in its sole discretion decide what action (including an action at law, an
arbitral proceeding or an out-of-court settlement) to take, if any, with respect
to any infringement of the aforesaid or any claims asserted by any third party
in relation thereto.

 

 
12.7
Chuangrun shall provide Actionview with full assistance and cooperation in any
action, claim or proceedings brought or threatened in respect of any of the
Trade Marks or Trade Names or Patents or any other Proprietary Rights and at the
request of Actionview shall join with Actionview in such action or proceedings,
provided it has a cause of action under the applicable law - it being understood
that all costs incurred in connection with this assistance/actions will be borne
by Actionview.

 

 
12.8
During the Term, Chuangrun must expressly identify itself as a licensee (and not
the owner) of the Trade Marks, Trade Names and Patents on all invoices, order
forms, receipts, business stationery, and contracts.

 

 
12.9
If so requested by Actionview, Chuangrun shall arrange for the execution of a
formal Trade Mark sub-license and the registration thereof at the relevant Trade
Marks Registry or Registries, at its own expense and shall make any other
necessary filings under national law to reflect its status as a licensee.

 
 
 

--------------------------------------------------------------------------------

 

 
12.10
Chuangrun must comply with Actionview's instructions in filing and maintaining
any requisite Trade Names and Trade Marks registrations and must execute any
documents Actionview or its counsel deems necessary to obtain protection for the
Trade Marks or the Trade Names and to maintain their continued validity and
enforceability.

 

 
12.11
Chuangrun expressly acknowledges and agrees that:

 

 
12.11.1
any and all goodwill arising from Chuangrun's use of the Proprietary Rights in
accordance with this agreement is solely and exclusively for Actionview's
benefit, and upon expiration or termination of this agreement, no monetary
amount will be assigned as attributable to any goodwill associated with
Chuangrun's use of the Display System or the Proprietary Rights;

 

 
12.11.2
Actionview reserves the right to add and/or substitute different Proprietary
Rights for use in connection with the Display System and the businesses
operating under the Display System.





13
REVENUE SHARING

 

 
13.1
Chuangrun shall pay Actionview 30% of the Revenue. Revenue is defined as the
gross turnover derived from the Business by Chuangrun less Premises rental fees,
15% sales commissions and 8% sales tax.

 
13.2
Notwithstanding Clause 13.1, Chuangrun shall pay Actionview for each and every
Display Unit of the dimensions mentioned in column 1 of the table below the
minimum revenue mentioned in the corresponding row of column 2 within the period
mentioned in the corresponding row in column 3 of that table:



1
2
3
1.0 m. x 1.5 m
RMB¥ 25,200.00
6 months from date of delivery of the Display Unit to Chuangrun
1.2 m x 1.8 m
RMB¥ 25,200.00
6 months from date of delivery of the Display Unit to Chuangrun
1.5 m x 4.0 m
RMB¥ 94,500.00
6 months from date of delivery of the Display Unit to Chuangrun
1.0m x 1.5 m.
(double-sided)
RMB¥ 70,000.00
3 months from date of delivery of the Display Unit to Chuangrun



 
 

--------------------------------------------------------------------------------

 

 
13.3
Conditional upon Actionview having received the minimum revenue as set out in
the table in clause 13.2, Actionview’s share of the Revenue shall be reduced to
25% in respect of that Display Unit of the dimensions mentioned in column 1 of
the table below for the period set out in the corresponding row of column 2 of
that table:

 
1
2
1.0 m. x 1.5 m
For the 1st to 6th months (inclusive) after the date of receipt by Actionview of
the said minimum revenue in respect of that Display Unit
1.2 m x 1.8 m
For the 1st to 6th months (inclusive) after the date of receipt by Actionview of
the said minimum revenue in respect of that Display Unit
1.5 m x 4.0 m
For the 1st to 6th months (inclusive) after the date of receipt by Actionview of
the said minimum revenue in respect of that Display Unit
1.0 m. x 1.5 m.
(double-sided)
For the 1st to 3rd months (inclusive) after the date of receipt by Actionview of
the said minimum revenue in respect of that Display Unit

 



 
13.4
Conditional upon Actionview having received the minimum revenue as set out in
the table in clause 13.2, Actionview’s share of the Revenue shall be further
reduced to 20% in respect of that Display Unit of the dimensions mentioned in
column 1 of the table in Clause 13.3 from the date of expiry of the period
mentioned in the corresponding row of column 2 of that table until the
expiration or earlier termination of this agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
13.5
For the avoidance of doubt, notwithstanding Clause 13.3 or 13.4 Actionview’s
share of Revenue in respect of other Display Units in respect of which
Actionview has not been paid the aforesaid minimum revenue shall remain at 30%
throughout the term of this agreement.

 

 
13.6
Within 14 days after the end of each month, Chuangrun shall deliver to
Actionview a true and accurate statement of the month’s total Revenue with
detailed breakdown by each Display Unit and customer.

 

 
13.7
Chuangrun shall, within 30 days of receipt of Activonview’s invoice on its share
of Revenue or the minimum revenue pursuant to Clauses 13.2, pay to Actionview in
Hong Kong and in Hong Kong dollars (at the exchange rate between Hong Kong
dollars and Renminbi published by the People’s Bank of China on the date of
payment) the amount due to Actionview without any demand. Chuangrun shall not
make any deduction or set-off from the amount payable to Actionview save and
except the administrative fee and tax set out in Clause 13.8. Chuangrun shall
cause the payment to be paid to the following bank account:-

 
Bank & Branch : Hong Kong and Shanghai Banking Corporation Limited
 
Account Name : Actionview Far East Limited
 
Account No. : 404-160145-001
 

 
13.8
Chuangrun shall be entitled to deduct from the amount payable to Actionview an
administrative fee equivalent to 2% of such amount.

 

 
13.9
In case Chuangrun having received Revenue but fails to pay Actionview’s share of
Revenue in full or fails to pay Actionview the minimum share of Revenue in
accordance with Clause 13.2, Chuangrun shall pay interest on the amount due and
unpaid at the rate of 0.3% per day, such interest shall be payable from the due
date for payment until the actual date of payment whether before or after any
judgment is given by any court having jurisdiction.

 
 
 

--------------------------------------------------------------------------------

 


14
CONFIDENTIALITY

 

 
14.1
Except as provided by clauses 14.2 and 14.3, each of Chuangrun and Actionview
shall at all times during the continuance of this agreement and after its
expiration or termination:

 

 
14.1.1
Use its best endeavors to keep all Restricted Information confidential and
accordingly not to disclose any Restricted Information to any other person; and

 

 
14.1.2
Not use any Restricted Information for any purpose other than the performance of
the obligations under this agreement.

 

 
14.2
Any Restricted Information may be disclosed by either party to:

 

 
14.2.1
Any customers or prospective customers of the Business on a need to know basis

 

 
14.2.2
Any governmental or other authority or regulatory body; or

 

 
14.2.3
any employee of that party or of any of the afore mentioned persons, to such
extent only as is necessary for the purposes contemplated by this agreement, or
as is required by law and subject in each case to the discloser using its best
endeavors to ensure that the person in question keeps the same confidential and
does not use the same except for the purposes for which the disclosure is made.

 

 
14.3
Any Restricted Information may be used by either party for any purpose, or
disclosed by either party to any other person, to the extent only that:

 
 
 

--------------------------------------------------------------------------------

 

 
14.3.1
It is at the date hereof, or hereafter becomes, public knowledge through no
fault of that party (provided that in doing so the discloser shall not disclose
any Restricted Information which is not public knowledge); or

 

 
14.3.2
It can be shown by the discloser, to the reasonable satisfaction of the other
party, to have been known to it prior to its being disclosed by the other party
to the discloser.

 


15
FORCE MAJEURE

 

 
15.1
If either party is affected by Force Majeure it shall forthwith notify the other
party of the nature and extent thereof.

 

 
15.2
Neither party shall be deemed to be in breach of this agreement, or otherwise be
liable to the other, by reason of any delay in performance, or non-performance,
of any of its obligations hereunder to the extent that such delay or
non-performance is due to any Force Majeure of which it has notified the other
party; and the time for performance of that obligation shall be extended
accordingly.

 

 
15.3
If the Force Majeure in question prevails for a continuous period in excess of
six months, the parties shall enter into bona fide discussions with a view to
alleviating its effects, or to agreeing upon such alternative arrangements as
may be fair and reasonable.

 


16
TERMINATION

 

 
16.1
If either party at any time commit any material breach of any terms, covenants
or representations herein contained and shall fail to remedy any such breach
within 30 days after written notice given hereof by the other party, this
agreement shall terminate automatically (i.e. without the need for the
non-defaulting party to obtain a Court's decision in this respect) upon the
expiration of the above mentioned period.

 
 
 

--------------------------------------------------------------------------------

 

 
16.2
Without prejudice to the application of Clause 16.1, either party (hereafter
called the ‘Innocent Party’) shall be entitled to terminate this agreement, with
immediate effect (i.e., without the need to obtain a Court's decision in this
respect) by written notice to such effect to the other party (hereafter called
the ‘Wrongful Party’):

 

 
16.2.1
if the Wrongful Party shall be liquidated, becomes insolvent or suffers any
other insolvency or bankruptcy process or seeks any protection from its
creditors or is unable to pay its debts as and when they fall due;

 

 
16.2.2
If the Wrongful Party ceases to do business, or otherwise forfeits the right to
do or transact business in the jurisdiction where the Premises are located.

 

 
16.2.3
If

 

 
a)
all or a substantial part of the capital stock or other property assets or
interests of the Wrongful Party is acquired by any third party, or

 

 
b)
A major change in the allocation of the voting rights held in respect of the
Wrongful Party occurs, or

 

 
c)
The Wrongful Party merges with any third party or

 

 
d)
There shall be a change in the ownership of 50% or more of the shareholdings in
the Wrongful Party from that existing at the date of this agreement and the
Wrongful Party fails to give any prior written notice to the Innocent Party

 
The Innocent Party may in its own discretion terminate this agreement with
immediate effect (without need to obtain a Court's decision in this respect).
 
 
 

--------------------------------------------------------------------------------

 


17
EFFECTS/OBLIGATIONS UPON TERMINATION

 

 
17.1
Upon termination or expiration of this agreement, all rights granted hereunder
to Chuangrun shall forthwith terminate, and Chuangrun shall observe and perform
the following:

 

 
17.1.1
Chuangrun shall immediately cease to operate the Business and shall not
thereafter, directly or indirectly, represent to the public or hold itself out
to have any business relation with Actionview.

 

 
17.1.2
Chuangrun shall allow, and procure all relevant third parties to allow,
Actionview to have access to the Premises and remove all Display Units within 30
days. The costs of removal and transportation of Display Units from Premises
shall be borne by Actionview.

 

 
17.1.3
Chuangrun shall immediately and permanently cease to use, in any manner
whatsoever, any format, confidential methods, programs, procedures and
techniques associated with the Display System, the Trade Names/Trade Marks and
any other Proprietary Rights. In particular, Chuangrun shall cease to use,
without limitation, all advertising materials or promotional displays, uniforms,
stationery, forms and any other articles which display the Trade Marks/Trade
Names.

 

 
17.1.4
Chuangrun shall promptly pay

 

 
a)
Actionview’s share in all amounts receivable from advertisers and other users of
Display Units (whether actually received by Chuangrun in its account or not) up
to the date of termination or expiration of this agreement; and

 
 
 

--------------------------------------------------------------------------------

 

 
b)
All other sums due and payable to Actionview.

 

 
17.1.5
Chuangrun shall immediately return Display Units which are not installed at
Premises and all unused spare parts to Actionview. The transportation costs
thereof shall be borne by Actionview.

 

 
17.1.6
Chuangrun shall immediately return to Actionview all copies of all proprietary
materials delivered by Actionview to Chuangrun under this agreement, including
the Manual, all records, files, instructions, correspondence, brochures,
agreements, disclosure statements and any material bearing Confidential
Information any and all other materials provided on loan and relating to the
operation of the Business in Chuangrun's possession (in each case in whatsoever
media or format the same shall be recorded), and all copies thereof (all of
which are acknowledged to be Actionview's property), and shall retain no copy or
record of any of the foregoing excepting only Chuangrun’s copy of this
agreement, any correspondence between the parties and any other documents which
Chuangrun reasonably needs for compliance with any provision of law. All costs
of delivering all materials required by this Clause 18 shall be borne by
Chuangrun. In addition to the foregoing, Chuangrun shall immediately turn over
to Actionview any and all signs, software and/or other property under lease or
license from Actionview.

 

 
17.2
The termination or expiration of this agreement shall not prejudice any right or
liability accrued to either party under the terms of this agreement before the
termination or expiration.

 
 
 

--------------------------------------------------------------------------------

 

 
17.3
Upon the termination or expiration of this agreement,

 

 
17.3.1
Clauses 1, 7.1 (in respect of Actionview’s property rights in Display Units),
8.3, 12.1, 12.2, 12.3, 12.4, 12.6, 12.11, 13.8 (relating to Chuangrun’s
responsibility for taxes payable to the PRC tax authorities), 14, 17, 18, 19,
20, 21 and 22 shall survive and continue to be valid and binding on the parties.

 

 
17.3.2
Clauses 7.5.1 and 7.5.2 shall survive and continue to be valid and binding on
the parties before Chuangrun has fully performed its obligations under Clause
17.1.5.

 

 
17.3.3
Clauses 8.6, 13.7, 13.8 and 13.9 shall survive and continue to be valid and
binding on the parties before Chuangrun has fully performed its obligations
under Clause 17.1.4.

 


18
SEVERABILITY

 

 
18.1
Should any clause be considered invalid or unenforceable by a Court of competent
jurisdiction or an Arbitral Tribunal, all other provisions shall remain in full
force and effect and shall not be affected.

 

 
18.2
The parties agree, however, to replace, when possible, any provision declared
invalid by a provision which shall reflect their initial intent, as objectively
and consistently as possible and in accordance with the basic relationship
existing between the parties.

 


19
ENTIRE AGREEMENT

 

 
19.1
This agreement sets forth the entire agreement and understanding of the parties
hereto relating to the subject matter contained herein and merges all prior
discussions between them and neither party shall be bound by any previous
agreements, negotiations, commitments and writings other than as expressly
stated in this agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
19.2
This agreement may not be changed, modified or supplemented in any manner orally
or otherwise except by an instrument in writing signed by a duly authorized
representative of each of the parties hereto.

 


20
NO WAIVER

 

 
20.1
The non-enforcement of any provision contained in this agreement shall not be
construed by either party as a waiver of the right to enforce the provision at
another time under different circumstances and/or enforce other provisions of
this agreement.

 

 
20.2
In particular, the failure of either of the parties hereto to claim damages or
to terminate this agreement by reason of the breach of any of the provisions
hereof by the other party shall not stop the party not in default from
thereafter claiming damages or terminating this agreement by reason of any
subsequent breach of any of the provisions hereof.

 


21
APPLICABLE LAW

 
This agreement is governed by the law of Hong Kong and the parties agree to
submit to the non-exclusive jurisdiction of the Hong Kong courts.
 


22
LANGUAGE AND COUNTERPARTS

 
This agreement is executed in quadruplicate and in Chinese languages.
 


23
FURTHER ASSURANCE

 
Chuangrun and Actionview agrees to negotiate in good faith and execute such
further documents or agreements and do all such things reasonably necessary to
carry out the provisions of this agreement, including, without limitation, the
facilitation of legally remitting Actionview’s share of Revenue from China.
 


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1


Size
Quantity
Remark
1.0m x 1.5m
10 sets
Already installed in Guangzhou Metro
(Single-sided)
   
1.2m x 1.8m
2 sets
In Chuangrun’s warehouse pending installation
(Single-sided)
   


 
SCHEDULE 2
 

Size
Quantity
Delivery on or before
Remark
1.0m x 1.5m
50 sets
30th April, 2005
For Airport Bus Stop
(Double-sided)
     
1.5m x 4.0m
100 sets
Date to be advised
For Airport Departure Hall
(Single-sided)

 
 
For and on behalf of
CHUANGRUN MEDIA LIMITED
LIMITED
For and on behalf of
ACTIONVIEW FAR EAST
   
“SIGNED”
/s/ Cai Han-Xiong
Chuangrun Media Limited
By Cai Han-Xiong, its director
and duly authorized representative
representative
 
“SIGNED”
/s/ Justin Kwei
Actionview Far East Limited
By Justin Kwei, its director
and duly authorized
Witness:
Witness:

 
 
 
 

--------------------------------------------------------------------------------

 